Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Jeremy M Dukmen on December 10, 2021.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: show the first clevis coupled to the piston assembly of the first cylinder assembly; and an inlet valve and an outlet valve connected to the pneumatic cylinder.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as follows:
In claim 4 line 3 --one of the upper and the lower bars is-- has been added before “pivotally”;
In claim 4 line 3 --a second end-- has replaced “respective second ends”;
In claim 10 line 3 --one of the second upper and the second lower bars is-- has been added before “pivotally”;
In claim 10 line 4 --a second end-- has replaced “respective second ends”;
In claim 15 line 2 –each of the first crankshaft and the second crankshaft-- has replaced “the crankshaft”; and
In claim 19 line 3-4 --the first piston cylinder assembly is coupled to the first side of the main frame, by the first clevis being coupled to the piston assembly-- has replaced “the first clevis couples the piston assembly to the first cylinder assembly”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745